Case 9:12-cv-80762-DMM Document 722 Entered on FLSD Docket 06/14/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         Case No. 12-80762-Civ-Middlebrooks/Matthewman

   GHANAN, LLC,

          Plaintiff,

   v.

   PALM STEAK HOUSE, LLC, f/k/a
   Palm Steak House Gentlemen’s Club, LLC,

         Defendants,
   ___________________________________/

   GHANAN, LLC,

          Third-Party Plaintiff,

   v.

   SUZANNE FARESE, et al.,

         Third-Party Defendants,
   ____________________________________/

          ORDER SCHEDULING SETTLEMENT CONFERENCE VIA ZOOM VTC

          THIS CAUSE is before the Court upon the parties’ joint request for the undersigned to

   conduct a settlement conference [DE 715, DE 718, DE 719]. Having heard from the parties

   regarding their availability and being otherwise duly advised, the Court ORDERS as follows:

   1.     Conference Date: A settlement conference shall be held on Friday, July 9, 2021, at 9:00

   a.m. by Zoom Video Tele-Conference (VTC)—all counsel, parties, insurance adjusters and

   anyone else attending the Settlement Conference shall attend by Zoom VTC. The undersigned’s

   Courtroom Deputy Ken Zuniga will, at a later date, email the Zoom Link to counsel of record for




                                                 1
Case 9:12-cv-80762-DMM Document 722 Entered on FLSD Docket 06/14/2021 Page 2 of 3




   dissemination to all attending. The Court is only reserving four (4) hours for the settlement

   conference.

          Counsel must meet (in-person or remotely) with their clients in advance of the settlement

   conference to discuss measures that will ensure that both counsel and client have the ability to

   participate in a Zoom meeting by audio and video, with a stable internet connection. In

   particular, clients unfamiliar with Zoom should do an advance trial run at the location where they

   will participate in the settlement conference. If there is any doubt about a client’s ability to

   maintain a stable connection to Zoom during the settlement conference, counsel shall make

   arrangements for the client to participate in the settlement conference at counsel’s office.

          2.      Mandatory Attendance: Parties and their lead counsel must personally appear at

   the conference by Zoom. An individual with full and complete authority to negotiate and finalize

   a settlement for each party must be present. Counsel and the parties should be prepared to work

   through the afternoon if necessary. A corporate party shall send a representative with full and

   complete authority to bind the company. Such mandatory appearance is intended to increase the

   effectiveness of the settlement conference. As such, failure to produce the appropriate person(s)

   or failure to participate in good faith may result in an award of costs, attorney fees, or other

   appropriate sanctions.

          3.      Pre-Conference Settlement Efforts: Prior to the settlement conference, the parties

   shall negotiate and make a good faith effort to settle the case without the Court’s involvement.

   Proposals and counter proposals shall be made. If settlement is not achieved, the parties shall be

   prepared to engage in further good faith negotiation at the conference.

          4.       Confidential Settlement Memoranda: Each party’s counsel shall email to

   chambers (matthewman@flsd.uscourts.gov), but not file, a candid memorandum of five pages or



                                                    2
Case 9:12-cv-80762-DMM Document 722 Entered on FLSD Docket 06/14/2021 Page 3 of 3




   less with its respective views in the light most favorable to its client, as well as any proposed

   settlement amount(s), citation to legal authority, or additional information that will be helpful to

   the Court in preparing for the settlement conference. Each memorandum shall include a specific

   recitation of relevant facts, a discussion of case strengths and weaknesses, and a report on the

   parties’ pre-conference settlement efforts outlined above. If not already part of the record, copies

   of any critical agreements, business records, photographs, or other documents shall be attached

   to the memorandum. The memoranda shall be emailed by 5:00 p.m. on Friday, July 2, 2021.

   Counsel shall indicate what portions of the submissions, if any, may be shared with opposing

   counsel at the settlement conference. Otherwise, the information will not be shared. All party

   submissions pertaining to settlement will be returned to counsel after the settlement conference.

          5.      Conference Format: The Court will generally use a mediation format: a joint

   session with opening presentations by the Court and each side followed by private caucusing by

   the Court with each side. The Court expects counsel and all party representatives to be fully

   prepared to participate.

          6.      Proposed Settlement Agreements: Each party’s counsel shall have prepared a

   proposed settlement agreement.

          DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

   this 14th day of June, 2021.




                                                                WILLIAM MATTHEWMAN
                                                                U.S. Magistrate Judge




                                                    3
